ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A computerized system for determining spatial information for a multi- segment articulated rigid body system having at least an anchored segment and a non-anchored segment connected to the anchored segment, the anchored segment anchored to an anchor point to fix a position of the anchored segment relative to a torso of a user, each segment in the multi-segment articulated rigid body system representing a respective body part of the user…
	obtaining signals recorded by the first autonomous movement sensor when the first autonomous movement sensor is coupled to a body part of 
	determining spatial information for the anchored segment based at least in part on the corresponding output of the trained statistical model, wherein the spatial information comprises position and orientation information of the anchored segment of the multi-segment articulated rigid body system

Claims 3-17 are allowable due to their dependence on allowable claim 1.
Claim 18 is a method and claim 19 is a system with substantially similar claim language as the system of claim 1.
Claim 20 is allowable due to their dependence on allowable claim 19.

The amendments and arguments made by the Applicant on September 23, 2021, of independent claims 1, 18 and 19, which when considered in totality, were not found, taught or suggested in the prior art. Specifically in claim 1, “obtaining signals recorded by the first autonomous movement sensor when the first autonomous movement sensor is coupled to a body part of the user represented by the non-anchored segment and not indicating both a position and orientation of the anchored segment…and providing the obtained signals as input to a trained statistical model and obtaining corresponding output of the trained statistical model” and the specificity of “determining spatial information for the anchored segment based at least in part on the corresponding output 
Tan et al (US 2013/0232095) teaches a machine learning model is trained by instructing a user to perform various predefined gestures, sampling signals from EMG sensors arranged arbitrarily on the user's forearm with respect to locations of muscles in the forearm, extracting feature samples from the sampled signals, labeling the feature samples according to the corresponding gestures instructed to be performed, and training the machine learning model with the labeled feature samples. Kim et al (US 2014/0098018) teaches a wearable sensor for tracking articulated body parts is described such as a wrist-worn device which enables 3D tracking of fingers and optionally also the arm and hand without the need to wear a glove or markers on the hand. And Connor (US 2013/0313798) teaches a wearable device or system for measuring finger motion and recognizing hand gestures, where changes in energy transmitted through, or generated by, a bend sensor are used to measure the motion and/or configuration of the proximal interphalangeal joint. The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the systems and method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEREMY A DELOZIER/Examiner, Art Unit 2857       

/REGIS J BETSCH/Primary Examiner, Art Unit 2857